Citation Nr: 1747502	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-36 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for abdominal aortic aneurysm, to include as secondary to service-connected coronary artery disease (CAD).

2.  Entitlement to a higher initial disability rating in excess of 10 percent from December 9, 1996 to November 18, 2008, in excess of 60 percent from November 19, 2008 to June 29, 2009, and in excess of 60 percent from August 1, 2009, for CAD. 

3.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to an initial compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2008, September 2011, and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues at hand were previously remanded by the Board in February 2014 for further development.  The requested developments were completed, and the case has been returned to the Board for further appellate action.

The February 2014 Board decision also referred the issue of TDIU to the RO for disposition as the claim had not yet been adjudicated, and had not been raised specifically in connection with any of the rating claims on appeal.  The claim for TDIU was subsequently considered and denied by the RO in a September 2014 rating decision.  The Veteran did not appeal the September 2014 rating decision and therefore the denial of TDIU became final.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the TDIU claim and need not refer or remand the matter.


FINDINGS OF FACT

1.  The abdominal aortic aneurysm did not originate in service or within one year of service, nor is such disability causally related to active service or any incident therein, or caused or aggravated by a service-connected disability.

2.  For the period from December 9, 1996 to November 18, 2008, the Veteran's coronary artery disease is not manifested by a workload less than seven METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.

3.  For the periods from November 19, 2008 to June 29, 2009, from August 1, 2009 to January 17, 2011, and from February 10, 2011 onward, the Veteran's coronary artery disease is not manifested by a workload of three or less METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or evidence of chronic congestive heart failure; or evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  For the period from January 18, 2011 to February 2011, the evidence shows the Veteran had a workload of one to three METS with related symptoms.

5.  The Veteran's PTSD did not more nearly approximate occupational and social impairment with reduced reliability and productivity.

6.  Throughout the entire appeal period, the Veteran's left ear hearing loss has manifested no worse than 96 percent speech discrimination, and no worse than level I numeric designation of hearing impairment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for abdominal aortic aneurysm have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  For the period from December 9, 1996 to November 18, 2008, the criteria for an initial rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

3.  For the periods from November 19, 2008 to June 29, 2009, from August 1, 2009 to January 17, 2011, and from February 10, 2011 onward, the criteria for an initial rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

4.  For the period from January 18, 2011 to February 9, 2011, the criteria for an initial rating of 100 percent for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

5.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for an initial compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Regarding the issue of entitlement to service connection for abdominal aortic aneurysm, VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in June 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the issues of entitlement to initial increased ratings for CAD, PTSD, and left ear hearing loss, service connection for CAD, PTSD, and left ear hearing loss have been granted and initial disability ratings and effective dates have been assigned.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has obtained records of post-service treatment, and the Veteran was also afforded VA examinations for CAD, PTSD, and left ear hearing loss.  The VA examination reports are adequate for the purposes of adjudication, as they include all necessary testing, indicate a full examination of the Veteran and review of his claims file, and provide information adequate to evaluate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Abdominal Aortic Aneurysm (AAA)

The Veteran asserts service connection for his diagnosed abdominal aortic aneurysm.  Specifically, the Veteran asserts that his AAA is secondary to his service-connected CAD.  Based on a review of the record, the Board finds that service connection for AAA is not warranted.

Factual Background

The Veteran's service treatment records are silent as to any complaints or treatment related to AAA.  

Post-service treatment records show that VA treatment records referenced abdominal aortic aneurysm without mention of rupture in July 2006.  

May 2008 VA treatment records noted a history of AAA on August 2006, specifically that there was a "small distal abdominal aortic aneurysm."  

VA treatment records from May 2008 to July 2010 noted the Veteran drank alcohol daily, above the recommended limits.  

July 2008 VA treatment records noted continued abdominal pain and that the Veteran had stopped smoking in February 2008.

A November 2008 VA treatment record noted the Veteran was a heavy smoker for 44 years, smoking approximately two packs per day.  

A January 2009 VA treatment record noted that several procedures, to include aortography and angiography, were conducted.  The aortography revealed that the aortic root was at least mildly dilated with mild aortic insufficiency and that continuation of the angiography more distally showed a mild luminal sized AAA that was calcified and a very tortuous right iliac and femoral system.  

July 2010 and August 2010 VA treatment records noted the Veteran had maintained smoking cessation since 2008.  

September 2010 VA treatment records noted the progression of the Veteran's AAA, measured at 3.6 centimeters (cm) by 4 cm by 4.6 cm by 4.8 cm, which did not meet the criteria for vascular consultation.  September 2010 VA treatment records also noted the Veteran drank six packs of alcohol a day.

A February 2011 VA treatment record noted the Veteran's AAA was 5 cm.  

A July 2011 VA treatment record noted the Veteran's AAA had a low risk for rupture.

An October 2011 VA treatment record noted there was slight progression of the ascending aorta ectasia with measurements of 4.8 cm by 4.2 cm, and bilateral dense coronary artery calcifications.  The record also noted the Veteran's distal abdominal aortic aneurysm extended to the common iliacs with measurements of 5.2 cm by 4.8 cm, and dense left renal artery calcification.

An April 2012 VA treatment record noted the Veteran had a 5.5 cm AAA and the provider noted the Veteran would be an excellent candidate for an endovascular aneurysm repair (EVAR).

A March 2013 VA treatment record noted the Veteran's bilateral iliofemoral endarterectomies with bovine patch angioplasty was conducted in February 2013 and that the Veteran was doing well and had a well healing surgical wound status post EVAR.  

An October 2013 VA treatment record noted that a CT of the abdomen revealed stable infrarenal AAA repair with no evidence of stent-graft migration or an endoleak.  

December 2014 VA treatment records noted that an October 2014 CT of the thorax revealed stable appearance of fusiform infrarenal abdominal aortic aneurysm with endograft vascular stent extending into distal both common iliac arteries.  December 2014 VA treatment records also noted the Veteran smoked half a pack daily.

July 2015 VA treatment records noted the Veteran drank above the recommended alcohol limits.

In an April 2016 VA examination, the examiner diagnosed AAA and noted the Veteran's AAA measured at 4.8 cm in May 2011 and that this disorder was followed by CAT scans of the abdomen until it reached 5.5 cm, which thereafter, it was treated in February 2013 with bilateral endovascular iliofemoral endarterectomies with bovine patch.  The examiner noted the Veteran did not have an aortic aneurysm or any post-surgical residuals at the time of examination.  The examiner noted there were bilateral femoral scars that were 2 cm long.  After examination, the examiner opined that the Veteran's service-connected CAD did not result in nor aggravate the Veteran's AAA.  The examiner explained that AAA is most common in smokers, males, alcohol users, or those with a family history of the disorder.  The examiner noted that the Veteran's AAA was asymptomatic.   

Analysis

After considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that the Veteran's service treatment records do not document any complaints, treatment, or diagnosis of a disability related to abdominal aortic aneurysm.  Moreover, the service separation medical examination shows that the Veteran's heart, vascular system, and abdomen and viscera were normal at separation in March 1970.  There is over a three decade gap between the Veteran's separation from service and the first evidence of AAA.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  While such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity, and the Board must consider the totality of the record, the Veteran has not offered lay statements linking his AAA to an event or injury in service.  Instead, the Veteran has asserted that his AAA is a secondary condition related to his service-connected CAD.  Under these circumstances, the Board finds that the evidence of record does not show that the Veteran's current abdominal aortic aneurysm had its inception during active service.

The record further contains no probative indication an abdominal aortic aneurysm was manifest to a compensable degree within one year of separation.  The record does not show, nor does the Veteran specifically contend, that the disability was manifest to a compensable degree within one year of service separation.

In addition, the April 2016 VA examiner found that the Veteran's AAA was not aggravated by the Veteran's CAD and provided an adequate explanation that AAA are most common in smokers, males, alcohol users, or those with a family history of the disorder.  As indicated by the evidence of record, the Veteran has a longstanding history of alcohol consumption above the recommended level and a longstanding history of heavy smoking.  The Board finds the April 2016 VA examination report the most probative as the examiner based the opinion upon a review of the Veteran's claims file and in person examination.  The Board notes there is no contrary opinion associated with the record that shows that the Veteran's AAA is related to service or to any service-connected disability.  

The Board recognizes the Veteran's lay statements asserting that his AAA is related to his CAD.  With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran is competent to report purported symptoms of his AAA such as pain.  38 C.F.R. § 3.159 (a)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, without evidence showing that he has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis, AAA, and a service-connected disability.  38 C.F.R. § 3.159 (a)(1)-(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the April 2016 medical examiner's opinion, who determined that the there was no nexus between the Veteran's AAA and his service-connected CAD.  The examiner has training, knowledge, and expertise on which he relied to form his opinion, and he provided an adequate for it.  More importantly, there is no medical evidence to the contrary.  As such, there is no medical evidence linking the Veteran's current AAA to service or a service-connected disability.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for AAA.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Initial Increased Rating Claims

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

In cases where the Veteran's claim arises from a disagreement with the assignment of an initial rating following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated in the year prior to an increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).  It also includes evidence dated prior thereto with respect to an increased rating claim and evidence dated prior to a claim resulting in an initial rating if it sheds light on the disability during the period of review.  38 C.F.R. § 4.1 (2016).

A. CAD

The Veteran's CAD is rated 10 percent from December 9, 1996 to November 9, 2008, rated 60 percent from November 9, 2008 to June 29, 2009, rated 100 percent from June 30, 2009 to July 31, 2009, and rated 60 percent from August 1, 2009, under Diagnostic Code (DC) 7005.  38 C.F.R. § 4.104, DC 7005 (2016).  The Board notes that since the Veteran is rated at the maximum 100 percent disability rating from June 30, 2009 to July 31, 2009, this time period is not on appeal.

Pursuant to DC 7005, a 10 percent rating is assigned for CAD when a workload greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or treatment requiring continuous medication.  38 C.F.R. § 4.104, DC 7005 (2016).  

A 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2016).

Factual Background

In an August 1995 VA examination, the examiner noted the Veteran had a normal heart rate and rhythm without evidence of enlargement or murmurs.  The examiner also noted the cardiac review was negative.  

An April 1996 private treatment record noted probable severe coronary artery disease with inferior ischemic changes.  On physical examination, the provider noted regular heart rate rhythm.

A May 13, 1996 private treatment record noted an impression of severe coronary artery disease.  On physical examination, the provider noted regular heart rate rhythm.  

A May 29, 1996 private treatment record noted an impression of status post coronary artery bypass grafting four times.  The provider also noted the Veteran would call in all his cardiac medicines and would be kept on a weekly monitoring basis.  

A June 1996 private treatment record noted that on physical examination, the Veteran's heart rate rhythm was regular, there were no murmurs, skips or gallops.  The record also noted impressions of status post coronary artery bypass, incisional pain, and pain control.  

Private treatment records from July 1996 to September 1996 noted the Veteran's heart rate rhythm was regular.  

A December 1996 private treatment record noted the Veteran's heart had regular rate and rhythm without murmur.  The record also noted the Veteran was seen for a follow-up on his hypertension that was relatively controlled and was on Norvasc and Lopressor and had discontinued Lanoxin, Lasix, and Klor-Con.

VA treatment records from September 2004 to December 2007 noted the Veteran was diagnosed chronic ischemic heart disease (IHD), coronary artery disease, and status post coronary artery bypass surgery in 1996 with continuous medication for treatment.  VA treatment records also noted a September 2004 chest x-ray that revealed evidence of the prior bypass surgery with intact sternal wires and vascular chips.  The record noted the Veteran's heart was normal with mild prominence of the right atrium and pulmonary vascular congestion, which was suspected as chronic.  

A November 2008 VA treatment record noted an echocardiography report that showed the Veteran's left ventricular qualitative ejection fraction (EF) was 50 percent to 54 percent.  The record noted that the left ventricular was normal size with overall normal wall motion.  The left ventricular lower limits had normal function and the septal motion was paradoxical.  The right ventricle was noted as moderately dilated and had moderately depressed right ventricular function.  

A January 2009 VA treatment record noted a left ventricular EF of 60 percent with normal wall motion.

VA treatment records in February 2009 noted an impression of severe native CAD status post coronary artery bypass grafting (CABG) with recent left heart catheterization showing 2/4 grafts patent with concern over possible dilated aortic root with CT scan showing only mild dilation in the root.  

A July 2010 VA treatment record noted an impression of status post midline sternotomy and cardiomegaly with no evidence of congestive heart failure. 

VA treatment records noted in September 2010 that the Veteran's left ventricular EF was estimated at 55 percent and also noted that an angiography in January 2009 showed a left ventricular EF of 60 percent with normal wall motion.  September 2010 VA treatment records also noted the Veteran had worsening dyspnea on exertion for a month and that the Veteran had stable angina with a diagnosis of ischemic heart disease.  A September 2010 left heart catheterization revealed normal sinus rhythm.

In a January 18, 2011 VA IHD disability benefits questionnaire (DBQ) examination, the examiner noted the Veteran's CAD had a date of diagnosis of March 2009.  The examiner noted the Veteran's treatment plan included taking continuous medication for the CAD.  The examiner noted the Veteran had a history of percutaneous intervention stent placement in 2009, a myocardial infarction in 1996 in which the Veteran was not hospitalized, and a coronary bypass surgery in 1996.  The examiner noted there was no history of heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator (AICD), or congestive heart failure.  The examiner noted the Veteran had METs of one to three with symptoms of dyspnea, fatigue, angina, dizziness, and syncope.  The examiner also noted there was evidence of cardiac hypertrophy or dilation by chest x-ray on January 3, 2011.  The examiner noted the Veteran's IHD impacted his ability to work, specifically that he could not breathe very well after taking even a few steps and gets angina at rest.  

In a February 10, 2011 VA IHD DBQ examination, the examiner noted the Veteran CAD was diagnosed in March 2009 and that he had old myocardial infarction in May 1996.  The examiner noted the Veteran's treatment plan included taking continuous medication for the CAD.  The examiner noted a history of percutaneous coronary intervention in 2009 and coronary bypass surgery in 1996.  The examiner noted there was no reported history of myocardial infarction, heart transplant, implanted cardiac pacemaker, or AICD.  The examiner noted the Veteran did not have congestive heart failure.  The examiner noted the Veteran had estimated METs of greater than three to five with symptoms of dyspnea.  The examiner noted there was no evidence of cardiac hypertrophy or dilation and noted that in August 2010, the Veteran's left ventricular ejection fraction was 55 percent to 59 percent.  The examiner noted the Veteran's ischemic heart disease did not impact his ability to work.  The examiner noted the Veteran had quit smoking in 2007 and had increasingly significant chronic obstructive pulmonary disease (COPD) symptoms which were probably primarily responsible for the ongoing dyspnea symptoms.  The examiner also noted there was an old, well-healed midline sternotomy scar measuring 33 cm long by 0.5 cm at the widest point consistent with history of CABG, and scars on the medial aspect of the bilateral lower extremities measuring approximately 30 cm long by 0.5 cm wide.  The examiner noted the scars were not tender, not adhered to underlying tissue, and there was no redness, hypertrophic or keloid formation, or skin breakdown.  

An April 2012 VA treatment record noted the Veteran had two coronary stents related to his abdominal aortic aneurysm approximately one year ago.  

A September 2012 VA treatment record noted an EKG that revealed sinus tachycardia but was otherwise normal.  

VA treatment records in November 2012 noted the Veteran's left ventricular EF was normal with no pericardial effusion.  Records also noted a July 2012 chest x-ray that revealed an impression of status post CABG, mild cardiomegaly and chronic interstitial changes to both lungs that was stable, and no acute intrathoracic disease.  

A February 2013 VA treatment record noted the Veteran's left ventricular EF was estimated at 55 percent. 

An October 2013 VA treatment record noted the Veteran's left ventricular EF was estimated at 63 percent in November 2012.  The October 2013 VA treatment record noted the Veteran's ischemic heart disease was stable and chronic.

A September 2014 VA treatment record noted the Veteran's had normal left ventricular systolic function with an EF of 54 percent.

An October 2014 VA treatment record noted that a CT scan of the chest showed multiple surgical clips in the anterior mediastinum and multiple sternotomy wires related to the Veteran's prior CABG and mild dilation of the ascending aorta but there was otherwise no significant abnormalities identified.  

In an April 2016 VA examination, the examiner noted the Veteran's CAD was diagnosed in May 1996.  Specifically, the examiner noted that in May 1996, the Veteran had a chest pain and was diagnosed with CAD and treated with CABG and that since then he had a PCI.  The examiner noted the Veteran's treatment plan included taking continuous medication for the CAD.  The examiner noted the Veteran had a myocardial infarction in May 1996 but that he has not had congestive heart failure.  The examiner also noted the Veteran has not had a cardiac arrhythmia, a heart valve condition, infectious heart conditions, or pericardial adhesions.  The examiner noted the Veteran's reports that he had two stents in late 2012.  The examiner noted there was no evidence of cardiac hypertrophy and that an April 2016 electrocardiogram was normal.  The examiner also noted that a February 2013 chest x-ray noted an impression of status post CABG with no acute cardiopulmonary disease.  The examiner noted that a September 8, 2014 exercise stress test revealed there were no ischemic changes and did not show ischemia.  The examiner noted the Veteran had METs of greater than three to five with dizziness.  The examiner noted the Veteran could walk 100 yards.  The examiner noted that the Veteran's METs level limitation was not due solely to the heart disability.  The estimated METS based on cardiac function alone was greater than seven to ten.  The examiner noted that the Veteran's COPD limited his walking and that his cardiac function was within normal limits based on his EF that was within normal limits.  The examiner noted that the Veteran's heart disability did not impact his ability to work.  

Analysis

The Board will first address the period on appeal from December 9, 1996 to November 8, 2008 in which the Veteran is assigned a 10 percent rating for his CAD.  After reviewing the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.  The objective evidence of record does not show that the Veteran's METs levels were less than 7.  Moreover, there was no objective evidence of cardiac hypertrophy or dilatation, or left ventricular ejection fracture of 50 percent or less during this period on appeal.  The treatment records during this period on appeal showed the Veteran's heart consistently had regular rate and rhythm and that the Veteran's heart disability required continuous medication for treatment.  Thus, the evidence of record does not show that the Veteran's CAD warrants a rating in excess of the assigned 10 percent.  

During the second period on appeal from November 9, 2008 to June 29, 2009, the Veteran was assigned a 60 percent rating for his CAD.  After a thorough review of the record, the Board finds that a disability rating in excess of 60 percent is not warranted from November 9, 2008 to June 29, 2009.  The evidence does not demonstrate chronic congestive heart failure, or a workload of three METs or less resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  His ejection fraction was found to be at worst 50 percent in November 2008 but ranged as high as 60 percent with normal wall motion.  A February 2009 VA treatment record noted there was mild dilation in the aortic root.  These findings approximate a level of severity that does not warrant the next higher rating of 100 percent but more closely approximates the assigned 60 percent rating.  Therefore, for this period of appeal, a higher disability rating is not warranted.

During the last period on appeal from August 1, 2009 that the Board can properly address, the Veteran was assigned a 60 percent rating for his CAD.  After a thorough review of the record, the Board finds that a disability rating of 100 percent is warranted from January 18, 2011 to February 9, 2011.  On the January 18, 2011 VA IHD DBQ examination, the examiner noted the Veteran had METs of one to three with symptoms of dyspnea, fatigue, angina, dizziness, and syncope.  As such, the Board will assign a higher rating of 100 percent for this specific period.  

However, on the February 10, 2011 VA IHD DBQ examination, the examiner noted the Veteran had estimated METs of greater than three to five with symptoms of dyspnea.  The February 2011 VA examiner also noted there was no reported history of myocardial infarction, heart transplant, implanted cardiac pacemaker, AICD, or congestive heart failure.  Treatment records from August 1, 2009 to January 17, 2011 and treatment records subsequent to the February 2011 VA IHD DBQ examination also did not demonstrate evidence of chronic congestive heart failure, or a workload of 3 METs or less resulting in the appropriate symptoms, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  VA treatment records from November 2012 to September 2014 noted the Veteran's ejection fraction ranged from 54 percent to 63 percent.  In the April 2016 VA examination, the examiner noted the Veteran had METs of greater than three to five with dizziness but indicated the Veteran's METs level limitation was not due solely to the heart disability and that it was the Veteran's COPD that limited his walking and noted that his cardiac function was within normal limits based on his EF that was within normal limits.  The examiner noted that the estimated METS based on cardiac function alone was greater than seven to ten.  These findings approximate a level of severity that does not warrant the next higher rating of 100 percent but more closely approximates the assigned 60 percent rating.  Therefore, for period of appeal from August 1, 2009 to January 17, 2011 and from February 10, 2010, a rating in excess of 60 percent is not warranted.

The Board points out that to the extent the Veteran believes he meets the pertinent rating criteria, he is not competent as a layperson to opine as to his specific METs level or the percentage of left ventricular dysfunction, and is not competent to identify the presence of congestive heart failure, cardiac hypertrophy or dilation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Confirmation of those symptoms requires precise medical testing.  Thus, the current severity of his coronary artery disease must be determined based on the medical evidence of record, which the Board finds support the assignment of the ratings noted above.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2016).

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case as the Veteran's service connected disability has consistently been characterized as coronary artery disease.  All potentially applicable diagnostic codes have been considered.  38 C.F.R. § 4.104, Diagnostic Codes 7005-7017 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


B. PTSD

The Board notes preliminarily that an April 2008 rating decision initially assigned a 10 percent rating for the PTSD under Diagnostic Code 9411, and then in an August 2010 rating decision increased the rating to 30 percent effective the date of claim, September 10, 2007.  As the rating increase does not constitute a grant of the full benefit sought on appeal, this claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran maintains that his PTSD warrants a higher rating.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. §§ 4.125, 4.130 (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. §§ 4.125, 4.130 (2016).

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for rating the Veteran's disability.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short-and- long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This issue of PTSD was certified to the Board in July 2011.  Consequently, DSM-IV is applicable.

A GAF score of 21-30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  Id.

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  Id.

A GAF score of 71-80 indicates symptoms that are transient and expectable reactions to any psychosocial stressors.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). 

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

Factual Background

The Veteran was provided with VA examinations in April 2008 and April 2016.  The Veteran also submitted a July 2008 private PTSD psychological evaluation in support of his PTSD claim.

In an April 2008 VA examination, the Veteran reported he had two prior failed marriages and had no children.  At the time of examination, the Veteran reported that he remained single.  He reported that his social relationships included some golfing and fishing friends and four close friends.  He reported a history of suicide attempt in 1976 when he drove into a tree on a suicide attempt.  The suicide attempt resulted in the Veteran ending up in a coma for two weeks with head, arm, and chest injuries.  Regarding a history of violence, he reported being in gang related violence after getting out of active service due to being "picked on" for being in Vietnam.  He reported drinking about six beers daily and denied any other substance use.  

During the April 2008 VA examination, the examiner noted the Veteran appeared clean and casual dressed.  His psychomotor activity and speech was noted as unremarkable.  The examiner noted the Veteran's attitude was cooperative and attentive and that the Veteran had a neutral mood.  The Veteran's attention was noted to be intact and the Veteran was able to do serial 7's and was able to spell a word forward and backward.  The Veteran was noted as oriented to time, person, and place and had unremarkable thought process and content.  The examiner noted there were no delusions or hallucinations and that the Veteran had average intelligence.  The examiner noted the Veteran understood the outcome of his behavior and understood he had a problem.  The examiner noted the Veteran's chronic pain resulted in poor sleep and with pain medication, he slept better.  The Veteran reported occasional nightmares and intrusive thoughts that were not very frequent.  The examiner noted the Veteran did not have inappropriate behavior, interpreted proverbs appropriately, and did not have obsessive or ritualistic behavior.  The examiner noted there was no presence of homicidal or suicidal thoughts and the extent of the Veteran's impulse control was good.  The examiner noted the Veteran did not have any episodes of violence and had the ability to maintain minimum personal hygiene.  The examiner noted there was no problem with activities of daily living.  The examiner noted the Veteran had normal remote and recent memory but had mildly impaired immediate memory.  The Veteran reported that he was forgetful of tools and had to look for them at times at his mechanic job.  The Veteran had reported that at times, he became confused during work and made errors in his work due to being absent minded, making the same mistakes despite knowing better.  The examiner noted the Veteran had intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event and made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  The Veteran reported feeling of detachment or estrangement from others and had difficulty falling or staying asleep and had difficulty concentrating.  The examiner noted that the Veteran was dealing in an adequate manner in social symptoms with occasional episodes of dysphoric mood mainly related to his medical problems.  

The April 2008 VA examiner noted the Veteran was capable of managing financial affairs.  At the time of examination, the Veteran was working part-time as an auto mechanic for more than 20 years.  During the last 12 month period, the Veteran lost one week from work.  His last occupation since discharge or since the last examination was as a cook.  The examiner diagnosed PTSD and assigned a GAF score of 80.  The examiner noted the Veteran's PTSD symptoms appeared to be in good remission at the time of examination and that his main stressor was his medical problems.  The examiner further noted the Veteran had not been treated for his PTSD and did not appear to be in need of treatment at the time.  The examiner noted there was no total occupational and social impairment due to his PTSD and that the PTSD signs and symptoms did not result in deficiencies in judgement, thinking, family relations, work, mood, or school.  The examiner noted there was no reduced reliability and productivity due to PTSD symptoms nor was there occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  The examiner noted the Veteran's PTSD signs and symptoms were transient or mild and that decreased work efficiency and ability to perform occupational tasks only occurred during periods of significant stress.  

In a July 2008 private PTSD psychological evaluation, the Veteran reported that occupationally after active service, he worked at a pizzeria in Michigan and then moved to Florida to work as a cook at Disney.  He reported that he returned to Michigan in 1972 and worked as a shop cleaner and then an auto mechanic at Midas.  He reported he retired from Midas two weeks ago.  The Veteran reported that he got along well with his co-workers before retirement and noted that since he was blunt in the past in telling people that he did not want to talk about Vietnam, everyone accepted it.  Regarding startle reaction, the Veteran stated that any loud noise or explosion at work startled him and that some of his co-workers sometimes banged a hammer to purposely startle him.  

Socially, the Veteran stated that he had been married and divorced twice.  The Veteran reported that in both relationships, he "would snap, see red, and go into a rage" and beat them "real bad."  He reported that since his last divorce in 1985, he remained single since he found that he did not think he could handle anyone and he had a problem getting along with wives due to his anger.  He denied having any kids from either marriage.  The Veteran reported that he had lost some friends due to his anger and irritability.  He stated that one of his former wives indicated that she was scared of him and that both of his former spouses, his brother, and other friends had advised him that he had an anger problem.  He disagreed with this characterization but later stated in the evaluation that he believed the military made a man out of him with a few side effects, to include a temper.  

Regarding his medical history and substance use, the Veteran reported that he had a quadruple bypass surgery in 1996 and also had a brain tumor, an aneurism, and early stage prostate cancer.  The Veteran reported he consumed six to eight beers every day since he liked it and made him feel good.  The Veteran did not think he had alcohol issues despite indicating everyone, including his doctor thought he had an alcohol problem.  The Veteran also acknowledged he had two to three driving under the influence arrests during the early 1970s after he was discharged from active service.  He reported he stopped smoking in February 2008 after he was admitted to the hospital for chest pains and difficulty breathing.  He had a diagnosis of emphysema at that time.  

Regarding his current mental status, the July 2008 reviewing psychologist noted the Veteran was on time for the evaluation and was well-groomed, clean, and neat in appearance.  The examiner noted the Veteran's clothing was casual and appropriate for the occasion and Florida weather.  The examiner noted the Veteran was friendly and cooperative and appeared to make a sincere effort to respond without malingering, deception, or defensiveness.  The examiner noted the Veteran's speech was spontaneous, clear, and within normal limits for rate, volume, and inflection.  The examiner noted the Veteran's thought content and flow of ideas was logical, linear, and goal-directed.  The Veteran was noted as alert and as oriented to person, place, time, and circumstance.  His short and longer term memory recall was noted as good and on abstract reasoning tasks, the Veteran showed a concrete level of reasoning.  The Veteran was cognizant of his previous suicide attempt but congruently denied current thoughts of dying or suicide.  During evaluation, his mood and affect was noted as somewhat depressed and anxious.  He reported being generally worried about gas prices, the economy, and the president's handling of the Iraq war.  The Veteran reported his appetite was good and that he did not have any sleep problems.  He attributed his improved sleep to the effects of prescribed pain medication and muscle relaxants.  

The July 2008 reviewing psychologist noted the Veteran had developed certain mechanisms which had allowed him to cope with the after-effects of his Vietnam related experiences.  The examiner noted the Veteran had made concerted efforts to suppress thoughts of particular distressing Vietnam events and had made it clear to others over the years that certain topics were off limits to reduce the probability that he would be reminded of things he did not wish to remember.  The examiner noted that self-medication with alcohol and drugs were often used as a coping strategy in the past.  At the time of evaluation, the examiner noted the Veteran's pain medication allowed the Veteran to sleep well, ostensibly without insomnia that he used to experience in the past.  The examiner noted that besides suppression of thoughts and feeling, the Veteran appeared to be using his denial of his anger/irritability and his alcohol use, to minimize the extent and impact of his Vietnam related dysfunction.  After additional testing, the examiner noted the Veteran score results suggested a borderline level of depression and anxiety.  The examiner diagnosed moderate PTSD and assessed a GAF score of 55.  

The Veteran was provided another VA examination in April 2016.  At examination, the Veteran reported he had been renting a house and living in Costa Rica for the past one and a half years and was residing with a romantic female partner.  The Veteran spoke positively of the relationship of a year.  He reported that he had been divorced twice in the past and had no children.  He indicated he had no contact with other family members and described his brother's suicide three years ago contributed to his decision to relocate to Costa Rica.  The examiner noted the Veteran's social life was limited to time spent with his live-in girlfriend and a small number of acquaintances.  The Veteran reported that he had not worked in the past nine years following his placement on VA and Social Security disability in 2007 after being diagnosed with prostate cancer.  The examiner noted the Veteran had previously been employed on and off for approximately 40 years as an automobile mechanic.  The examiner noted the Veteran did not complete high school but had participated in advanced automotive repair training.  The Veteran's activities were limited because of his medical issues but he denied having any difficulty adequately completing his instrumental activities of daily living.  

The Veteran denied past or present involvement in mental health treatment.  The examiner noted a review of the VA treatment records documented a diagnosis of alcohol abuse.  The examiner also noted the Veteran's previous VA examination in April 2008 noted a diagnosis of PTSD, a GAF score of 80, and that mild, transient symptoms were described by the Veteran.  The Veteran reported a history of heavy alcohol consumption throughout his adulthood and had tried almost every substance, except heroin.  The Veteran reported that at the time of examination, he consumed about a six pack of beer daily and was not abusing any illicit drugs.  

During the April 2016 VA examination, the examiner noted the Veteran appeared appropriately dressed and behaved in a cooperative way.  The Veteran's eye contact was noted as consistent and the Veteran's speech was understandable.  The examiner noted the Veteran provided information in a coherent manner and there were no significant deficits in the Veteran's memory noted.  The examiner noted the Veteran maintained adequate emotional control about the assessment process and noted that no psychotic symptoms were displayed.  The examiner noted the Veteran had an estimated average level of intelligence and was capable of managing his financial affairs.  The examiner also noted the Veteran's reports of a history of suicidal ideation but that he denied any current intent.  The examiner noted the Veteran experienced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner also noted symptoms of irritability, distractibility, and rumination.  The examiner noted the Veteran experienced persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event(s) that lead to the individual to blame himself or others; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; and sleep disturbance.  

After examination, the examiner diagnosed PTSD and likely mild alcohol use disorder.  The examiner also diagnosed adjustment disorder with mixed anxiety and depressed mood that resulted from multiple current life stressors that contributed to anxiousness, worry, sleep disturbance, and low mood.  The examiner found that the Veteran's level of occupational and social impairment with regard to his mental diagnoses of PTSD, adjustment disorder with mixed anxiety and depressed mood, and mild alcohol use disorder was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Post-service treatment records during the period on appeal showed the Veteran was consistently alert and oriented to person, time, and place.  The Veteran also denied receiving mental health treatment and denied suicidal or homicidal ideation or plan.  There was no indication of panic attacks.  SSA treatment records noted in October 2008 that the Veteran was alert, oriented to time, place, and person.  The October 2008 SSA record also noted the Veteran had no memory deficit with normal affect and no evidence of depression.  The provider also noted there was no suicidal ideation at the time of examination and that the Veteran's cognitive functioning and stream of thought were adequate.  October 2008 SSA records also noted the Veteran disability was based on his chronic obstructive pulmonary disease and osteoarthritis.  VA treatment records in March 2009, February 2011, and February 2012 noted mental health screening results were negative for depression.  VA treatment records in October 2013 noted the Veteran was positive for depression and anxiety following the suicide of his brother.  However, another VA mental health screening in July 2015 showed the Veteran was negative for depression.  

Analysis

While the evidence of record does show some disturbances of motivation and mood as noted in the April 2016 VA examination, the evidence indicates, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board observes that the April 2008 VA examiner specifically noted that the Veteran's PTSD produced only occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Although the Veteran reported in the July 2008 private PTSD psychological evaluation his decision to remain single after his two prior divorces due to his anger, he reported he was able to get along with his co-workers before his retirement and that he had golfing and fishing friends, as well as four close friends.  In the April 2016 VA examination, the Veteran reported being in a positive romantic relationship of a year and that he lived with his romantic female partner.  He also reported his social life included a small number of acquaintances despite having been in Costa Rica for only a year and a half.  The Board acknowledges the Veteran's reports that his anger had cost him some friends; however, this social impairment is consistent with a 30 percent rating.  Specifically, the Veteran did not report, and the evidence did not show, any panic attacks, and nothing approaching abnormal speech, understanding, thinking, or judgment has been demonstrated or even asserted, nor any mention of flattened affect.  There is indication of mild memory loss, however, the Veteran's mild memory loss is not so severe to be considered as impairment of short-and long-term memory to warrant a rating in excess of 30 percent.  

The Board also observes that the Veteran's GAF scores of 80 in the April 2008 VA examination and 55 in the July 2008 private evaluation.  A GAF score of 80 is indicative of symptoms that are transient and expectable reactions to psychosocial stressors productive of no more than slight impairment in social, occupational or school functioning.  The Board notes that although the July 2008 private psychologist assigned a GAF of 55, indicative of moderate symptoms, the symptoms experienced by the Veteran as described by the psychologist at the time of examination was not so severe to warrant such a low GAF score.  The July 2008 private psychologist specifically noted the Veteran had normal speech, had normal thought content and flow of ideas, was alert and oriented, had good short and long term memory recall, and showed concrete level of reasoning.  The private psychologist also noted the Veteran denied thoughts of dying or suicide at the time of evaluation and that the Veteran mood and affect was noted as only somewhat depressed and anxious.  The Veteran had also reported good appetite and denied any sleep problems.  The Board also reiterates the post-service treatment records during the relevant period on appeal had consistently noted the Veteran was alert, cooperative, and neatly dressed, and had consistently denied suicidal or homicidal ideation or plan, which is more indicative of mild symptomatology.  Furthermore, there is also no evidence that prior to his retirement, the Veteran had significant decreases in work efficiency, only some mild memory loss.  Instead, the Veteran reported during the April 2016 VA examination that he retired due to his receipt of benefits by SSA and VA after he was diagnosed his prostate cancer and October 2008 SSA records noted the Veteran disability was based on his chronic obstructive pulmonary disease and osteoarthritis, not specifically due to his PTSD symptoms.  Overall, the Veteran's symptoms throughout the relevant period on appeal tend to reflect more closely to mild difficulty in occupational and social functioning and more closely approximates the currently assigned 30 percent rating.  

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to identify a specific level of impairment of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by VA medical professionals who have examined and treated him.  The medical findings directly address the criteria under which the disability is evaluated.  The Board finds these records to be competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's claim that he warrants a higher rating.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  Moray v. Brown, 2 Vet. App. 211 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2016).

In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 30 percent evaluation.  Therefore, an initial evaluation in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Left Ear Hearing Loss

The Veteran is service connection for left ear hearing loss.  The Veteran's left ear hearing loss has been rated under 38 C.F.R. § 4.85, DC 6100, and an April 2008 rating decision assigned a non-compensable rating effective September 10, 2007.  In a June 2008 notice of disagreement (NOD), the Veteran claimed that his symptoms were more consistent with a rating of 10 percent.  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

If, as in the instant case, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation of I, subject to the regulations providing special consideration for paired organs and extremities.  38 C.F.R. §§ 3.383, 4.85(f) (2016).  Additional compensation is not available to the Veteran based on a combination of a service-connected and non-service-connected disability, however, because, as discussed below, the Veteran's service-connected hearing impairment is not manifested to a degree of 10 percent or greater.  38 C.F.R. § 3.383 (2016).






The Veteran underwent a VA examination in February 2008.  The examiner noted the following audiometric testing results:


HERTZ

1000
2000
3000
4000
LEFT
10
20
35
50

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and his puretone average was 28.75 dB.

Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 28.75 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Veteran underwent a VA examination in September 2014.  The examiner noted the following audiometric testing results:


HERTZ

1000
2000
3000
4000
LEFT
15
30
70
65

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and his puretone average was 45 dB.

Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 45 dB, with a 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Veteran underwent a VA examination in April 2016.  The examiner noted the following audiometric testing results:


HERTZ

1000
2000
3000
4000
LEFT
20
35
70
60

Speech audiometry revealed speech recognition ability of 98 percent in the left ear and his puretone average was 46 dB.

Applying the findings to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for left ear hearing loss have not been met.  Considering that the Veteran's left ear manifests an average puretone threshold of 46 dB, with a 98 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.  Since his right ear is not service-connected, a Roman numeral I is used for this ear in Table VII.  38 C.F.R. § 4.85(f) (2016).  Applying these results to Table VII, a noncompensable evaluation is assigned.

The Board is limited in evaluating hearing loss to the mechanical application of the rating schedule under the specified testing methods.  For example, any impact of hearing loss on the Veteran's daily life cannot be accounted for outside the rating tables of 38 C.F.R. § 4.85.  Therefore, the non-compensable evaluation currently-assigned for his left ear hearing loss accurately reflects his disability picture as contemplated under the VA rating criteria throughout the rating period on appeal. 

Additionally, the Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The February 2008 examiner noted that the Veteran had difficulty hearing and "understanding."  At the September 2014 examination, the Veteran denied any significant effect of hearing loss on occupational functioning or daily activities.  The examiner noted that based on the degree and configuration of hearing loss alone, the Veteran may experience some difficulty hearing in adverse listening conditions.  However, the examiner noted that when considered without regard to other disabilities, his hearing loss would not render him unable to perform a variety of sedentary or physical tasks for employment purposes.  At the April 2016 VA examination, the examiner noted the Veteran's hearing loss did not impact his ordinary conditions of daily life, including his ability to work.

The Board finds these comments are sufficient to comply with the applicable VA policies.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds that the functional effects of the Veteran's left ear hearing loss disability are adequately addressed by the record.

Accordingly, after a review of the evidence the Board finds that a preponderance of the evidence is against a finding that the service-connected left ear hearing loss disability warrants a compensable rating during the period on appeal.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













(Continued on the next page)
ORDER

Entitlement to service connection, to include on a secondary basis, for abdominal aortic aneurysm is denied.

For the period from December 9, 1996 to November 18, 2008, entitlement to an initial rating in excess of 10 percent for coronary artery disease is denied.

For the periods from November 19, 2008 to June 29, 2009, from August 1, 2009 to January 17, 2011, and from February 10, 2011 onward, entitlement to an initial rating in excess of 60 percent for coronary artery disease is denied.

For the period from January 18, 2011 to February 9, 2011, entitlement to an initial rating of 100 percent for coronary artery disease is granted.

Entitlement to an initial rating in excess of 30 percent PTSD is denied.

Entitlement to an initial compensable disability rating for left ear hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


